Citation Nr: 1738597	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  15-19 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a higher level of special monthly compensation based on aid and attendance.

2.  Whether the Veteran has been in receipt of the correct payments for his combined disability rating.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to July 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas. 

In June 2017, the Veteran and his spouse testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

During the June 2017 hearing, the parties agreed that the issue before the Board be bifurcated as captioned above, encompass whether the Veteran meets the criteria for a higher rating and whether he has been in receipt of the correct payment amounts for his combined disability rating.  Bifurcation of a claim generally is within the Secretary's discretion.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006); Holland v. Brown, 6 Vet. App. 443, 447 (1994).

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

During the June 2017 Board hearing, the Veteran asserted that he is entitled to a higher level of special monthly compensation based on the need of aid and attendance under the Title 38 U.S.C.A. §  1114 (r).

Under 38 U.S.C.A. §  1114  subsection (r), a Veteran is entitled to an even higher level aid and attendance allowance when the following conditions are met:
(i) The Veteran is entitled to the compensation authorized under 38 U.S.C.A. §  1114  subsection (o), or the maximum rate of compensation authorized under 38 U.S.C.A. §  1114  subsection (p).
(ii) The Veteran meets the requirements for entitlement to the regular aid and attendance allowance in 38 C.F.R. § 3.352 (a). 
(iii) The Veteran needs a "higher level of care" (as defined in 38 C.F.R. § 3.352 (b)(2)) than is required to establish entitlement to the regular aid and attendance allowance, and in the absence of the provision of such higher level of care the Veteran would require hospitalization, nursing home care, or other residential institutional care. 

During the June 2017 Board hearing, the Veteran indicated that his disability had 
worsened since the findings of the most recent VA examination, and that his daily needs had increased such that a higher level of care was required.  The record does not contain a contemporaneous opinion of a VA physician as to whether the Veteran requires a higher level of care as stipulated under 38 U.S.C.A. §  1114 (r)(2).  As such, the Board finds that remand is warranted for a VA opinion, as outlined further in the remand directives below.

Additionally, during the June 2017 Board hearing, the Veteran suggested that he had not been receiving the correct disability payment amount since August 2005.  He asserted that he had not been paid schedular disability payments that he was due, but rather had only been paid special monthly compensation.  A review of the Veteran's claims file does not reveal a record verifying the amounts paid to the Veteran based upon his awards.  In light of the foregoing, the Board finds that the Veteran must be provided with an audit of what he was owed and what he was paid from August 2005 to the present.  The audit must include a clear explanation of how amounts were determined and paid to the Veteran.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall schedule the Veteran for an appropriate examination by a VA physician so as to determine the precise nature of the Veteran's service-connected disabilities as they impact whether the Veteran requires an even higher level of aid and attendance.  The physician examiner is to specifically address the following questions:

(a)  Is it at least as likely as not that the Veteran requires the personal health-care services provided on a daily basis in the Veteran's home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional?

The physician examiner is informed that "personal health care services" for purposes of the requested opinion include (but are not limited to) such services as physical therapy, administration of injections, placement of indwelling catheters, and the changing of sterile dressings, or like functions which require professional health-care training or the regular supervision of a trained health-care professional to perform. 

The physician is also informed that "under the regular supervision of a licensed health-care professional" for purposes of the requested opinion means that an unlicensed person performing personal health-care services is following a regimen of personal health-care services prescribed by a health-care professional, and that the health-care professional consults with the unlicensed person providing the health-care services at least once each month to monitor the prescribed regimen.  The consultation need not be in person; a telephone call will suffice. 

(b)  If the Veteran required such care (i.e., the answer to question "a" is yes), please address whether it is at least as likely as not that in the absence of the provision of such care, the Veteran would have required hospitalization, nursing home care, or other residential institutional care.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

3.  The AOJ shall conduct a complete audit of the amounts owed and paid to the Veteran for his service-connected disabilities, to include special monthly compensation, from August 2005 to the present.  The Veteran must be provided with the findings of such audit, to include a clear explanation of how amounts were determined and paid to the Veteran.

4.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The AOJ will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

